DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
The amendment filed 11/24/2020 has been entered.  Claims 1-20 are pending for examination.

Allowable Subject Matter
Claims 8-20 allowed. 
The following is an examiner’s statement of reasons for allowable subject matter in Claims 8 and 15.
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 8 and 15 when taken in the context of the claim as a whole.  Specifically, the combination wherein A network device, comprising: a communication interface configured to connect to a network; and a processor configured to: receive a first calendar event generated by a first device associated with a user, wherein the first calendar event includes the user's calendared event time and an event -4-Application No. 15/394,930 Attorney Docket No. 20160748 priority; store, in a cloud database, the first calendar event; determine an occurrence of the first calendar event; determine whether the first device currently has a first packet-switched network connection; send, as a first email message or a first instant message over the communication interface to the first device, a first 
At best the prior arts of record, specifically, Jain et al. (US 2008/0191896) teaches, determine an occurrence of calendar event where it stores in cloud database and have connection to the network where user send an email message associates with calendar event (see [paragraphs 35, 51 and 54]); Frasher et al. (US 8,060,395) teaches, service consumer 120 receive appointment notification from user and as depicted in figure 3, consumer configure the request schedule with priority information ([col 8 line 28-40 and col 9 line 38-32]); Gross et al. (US 2016/0360382) teaches, determining the network connection establishment and based on the network establishment, store the notification and once establishment of network connection based on the high and low priority, started delivering notification ([paragraphs 1225 and 1226]). None of the references expressly teach send the dequeued first push notification, among other push notifications, in an order that is a function of the user's calendared event time and a relative priority level, selected from a plurality of priority levels, based on the event 




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al. (US Pub. 2004/0207522) hereinafter McGee in view of Berry et al. (US Pub. 2009/0055488) hereinafter Berry and further in view of Gordon et al. (U.S. Pat. Pub. 2018/0032997) hereinafter Gordon.

Regarding claim 1
initiating, for a user device, a calendar event application (McGee; “A user sets alarm criteria through the calendar application 124, such as through a graphical user interface (GUI) provided by the calendar application” (user interacting with calendar application to create alarm); paragraphs 16-17);
tracking, by the calendar event application, a location of the user device (McGee; wireless communications between handheld device and other devices with embedded GPS receiver or another type of location detector determine a location of the handheld device; paragraph 13);
activating, by the calendar event application, a first default pre-alarm of the multiple default pre-alarms when the tracked location of the user device is in proximity to a first type of establishment, wherein the first default pre-alarm prompts a user of the user device to perform an identified action at the first type of establishment in advance of the calendar event (McGee; when user is in proximity of a location corresponding to one of a task, location detector determine location and generate alarm; paragraph 8, further, fig. 2; user set multiple alarms to perform task; paragraph 19, further, at 222, location criterion (user is in close proximity to a client) satisfied, the alarm generated with indicating the task to be perform where user perform the task (action) before the alarm time expired; paragraph 25), 
wherein a second location of the first type of establishment differs from the first location (McGee; user may visit several clients are associated with multiple locations and preset time period (user set alarm for multiple alarm to visit for 
activating, by the calendar event application, a second default pre-alarm of the multiple default pre-alarms at an identified time prior to the calendar event irrespective of the tracked location of the user device (McGee; user who set a reminder alarm to take trash out every Monday between 8:00am-10:00am (preset time event), the alarm generated during the time period even user is not in the proximity of a predefined location, e.g., garage; paragraph 22).
McGee does not teach expressly,
presenting, by the calendar event application via a user interface, the calendar event; 
presenting, in conjunction with the presented calendar event, multiple selectable user interface icons that cause the user device to engage in multiple different forms of electronic communication with at least one attendee of the calendar event, at least one recipient, or at least one other individual; -2-Application No. 15/394,930 Attorney Docket No. 20160748 
receiving a selection of one of the multiple selectable user interface icons; 
retrieving, based on the selected one of the multiple selectable user interface icons, an address corresponding to one of the multiple different forms of electronic communication; and 
initiating, using the address and based on the selection, one of the different forms of electronic communication with the at least one attendee of the calendar event, the at least one recipient, or at least one other individual.
However, Berry teaches,
presenting, by the calendar event application via a user interface, the calendar event (Berry; fig. 3; view of interface 68A that appear on window 70 of a browser 72, and on event host computer system  (i.e. event application EVITE recites on server); paragraph 51); 
presenting, in conjunction with the presented calendar event, multiple selectable user interface icons that cause the user device to engage in multiple different forms of electronic communication with at least one attendee of the calendar event, at least one recipient, or at least one other individual (Berry; fig. 11; as shown in figure 11, user may choose phone call as host displayed the phone number and also, user can select “Reply Now” icon to communicate with event host to reply event invitation with “attending”, “not attending” or “may be attending”; paragraphs 74-75); -2-Application No. 15/394,930 Attorney Docket No. 20160748 
receiving a selection of one of the multiple selectable user interface icons (Berry; fig. 11; as shown in figure 11, user may choose phone call as host displayed the phone number and also, user can select “Reply Now” icon to communicate with event host (i.e. guest reply event host with selecting reply now button regarding the event invitation); paragraphs 74-75); 
retrieving, based on the selected one of the multiple selectable user interface icons, an address corresponding to one of the multiple different forms of electronic communication (Berry; as shown in figure 9, user enter email address of the individual or recipient in the guest list also, user can import contacts; paragraph 64); and 
initiating, using the address and based on the selection (Berry; as shown in figure 9, user enter email address of the individual or recipient in the guest list also, user can import contacts; paragraph 64), one of the different forms of electronic communication with the at least one attendee of the calendar event, the at least one recipient, or at least one other individual (Berry; figure 9 shows user initiate the calendar events with invited guest lists with email address in box 108 to send invitation via email communication; paragraphs 9 and 10).
Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to include Berry’s technique of interacting with calendar event interface for party invitation to modify set alarm event with time and location and generate alarm with proximity of location of McGee. The motivation for doing so would have been to enable user to use improve calendar event interface to efficiently configure invitation for a party invitation.

McGee and Berry do not teach expressly,
automatically programming, by the calendar event application, multiple default pre- alarms associated with a select type of a calendar event scheduled to take place at a first location, wherein, for the select type of the calendar event, the automatic programming is initiated without user input
However, Gordon teaches,
automatically programming, by the calendar event application, multiple default pre- alarms associated with a select type of a calendar event scheduled to take place at a first location (Gordon; as shown in figure 21B-21C wherein, calendar 
Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to include Gordon’s technique of calendar events reminder configured from contact file or social media network to modify set alarm event with time and location and generate alarm with proximity of location and interacting with calendar event interface for party invitation of McGee and Berry. The motivation for doing so would have been to efficiently remind calendar event alert for information related to the contact information without manually configuring calendar entry

Regarding claim 3
receiving, the user device, information describing the calendar event (Berry; fig. 14; email received by and displayed on guest device and email transmitted from event server computer system and email includes a link 144 for direction the browser to the invitation (“VIEW EVITE INVITATION”); paragraph 73)
sending, by the calendar event application, the calendar event for storage in a local storage (Berry; fig. 1; event server 44 store data and communicate with event host computer systems; paragraph 49, further, when user saved event invitation on event server database 52 and invitations will be sent to guest user computing device; paragraph 65).

Regarding claim 5, McGee, Berry, and Gordon, teaches all of the Claim 1, McGee further teaches,
wherein presenting the calendar event is based on the tracked location of the user device (McGee; when user is in proximity of a location corresponding to one of a task, location detector determine location and generate alarm; paragraph 8, further, at 222, location criterion (user is in close proximity to a client) satisfied, the alarm generated with indicating the task to be perform where user perform the task (action) before the alarm time expired; paragraph 25);
receiving, by the calendar event application, calendar event user settings, wherein the calendar event user settings include the selection of the tracking of a location of the user device (McGee; alarm module works in conjunction with calendar application through GUI provided by calendar application where user select location for task to be perform; paragraph 17, further portable handheld 

Regarding claim 6, McGee, Berry, and Gordon, teaches all of the Claim 1, Berry further teaches,
 presenting, in conjunction with the presented calendar event, another selectable user interface icon that causes the user interface of the user device to present a geographic map associated with a street address of the first location (Berry; fig. 5; as shown in figure 5, user inputting address of the event with include map (i.e. user check box “include a map”); paragraph 56); 
receiving a selection of the other selectable user interface icon (Berry; fig. 5; as shown in figure 5, user inputting address of the event with include map (i.e. user check box “include a map”); paragraph 56, further, in figures 11 and 12, as shown in figure 11 where user select “Go to carpool” icon where user can see the geographic map with an event location marker 124; paragraph 70); and 
presenting, via the user interface, the geographic map (Berry; figs. 11 and 12; as shown in figure 11 where user select “Go to carpool” icon where user can see the geographic map with an event location marker 124; paragraph 70).






Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McGee et al. (US Pub. 2004/0207522) hereinafter McGee in view of Berry et al. (US Pub.  as applied to claim 1 above and further in view of Tucker (US Pub. 2014/0155097).


Regarding claim 2, McGee, Berry, and Gordon, teaches all of the Claim 1. McGee, Berry, and Gordon do not teach expressly,
wherein the first type of establishment comprises a retail establishment and the identified action comprises a consumer transaction.
However, Tucker teaches,
wherein the first type of establishment comprises a retail establishment and the identified action comprises a consumer transaction (Tucker; “the application allows a user to set the type of good or service that the user wishes to purchase, i.e., the class. The location of device 12 is monitored. If determined that device 12 is within a threshold of at least one member of the class, a reminder can be generated.” “for any of at least one retail store in a chain of stores, the user can set a trigger to alert by coming within a proximity of any of at least one particular store of the retail chain”, further, user wish to purchase milk so, “an alert may be generated to alarm the user of the proximity of a location for which is useful to the user” and if gas station sell milk, alert the user of the location that has the desired item; paragraphs 44-45 and 48).
Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to include Tucker’s technique of generate reminder alert to purchase item when proximity to retail store to modify set alarm event with time and location and .






Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McGee et al. (US Pub. 2004/0207522) hereinafter McGee in view of Berry et al. (US Pub. 2009/0055488) hereinafter Berry and further in view of Gordon et al. (U.S. Pat. Pub. 2018/0032997) hereinafter Gordon as applied to claim 1 above and further in view of Sherrard et al. (U.S. Pat. 7,685,530) hereinafter Sherrard.


Regarding claim 4, McGee, Berry, and Gordon, teaches all of the Claim 1. McGee, Berry, and Gordon do not teach expressly,
wherein the multiple selectable user interface icons comprise a call icon, an email icon, an instant messaging icon, and a text icon.
However, Sherrard teaches,
wherein the multiple selectable user interface icons comprise a call icon, an email icon, an instant messaging icon, and a text icon (Sherrard; figure 13 user can select communication method choice of “Call”, “Messaging”, “Instant Messaging”, “Email”, etc., similar to that described previously for FIG. 2; col 12 
Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to include Sherrad’s technique of displaying the multiple communication format from selecting an icon to modify set alarm event with time and location and generate alarm with proximity of location and interacting with calendar event interface for party invitation, and calendar events reminder configured from contact file or social media network of McGee, Berry and Gordon. The motivation for doing so would have been to efficiently communicate with selected displayed different communication method for quickly and easily communicate with others without additional menu steps.





Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McGee et al. (US Pub. 2004/0207522) hereinafter McGee in view of Berry et al. (US Pub. 2009/0055488) hereinafter Berry and further in view of Gordon et al. (U.S. Pat. Pub. 2018/0032997) hereinafter Gordon as applied to claim 1 above and further in view of Woo-Kwan-Chung (US Pub. 2014/0074535) hereinafter Chung.


Regarding claim 7, McGee, Berry, and Gordon, teaches all of the Claim 1. McGee, Berry, and Gordon do not teach expressly,
receiving, by the calendar event application, at least one default post-alarm associated with the calendar event, wherein the calendar event includes the at least one default post-alarm, and 
wherein the occurrence related to the calendar event comprises an occurrence of the default post-alarm.
However, Chung does teach, 
receiving, by the calendar event application, at least one default post-alarm associated with the calendar event, wherein the calendar event includes the at least one default post-alarm (Chung; fig. 11; as depicted on figure 11, user can activate or de-activate personal alarm; paragraph 136, further, as shown in figure 20, displaying daily calendar event for a specific date; paragraph 185), and 
wherein the occurrence related to the calendar event comprises an occurrence of the default post-alarm (Chung; fig. 8; as shown in figure 8, user interface with a function during firing execution of a personal alarm (i.e. examiner interpret personal alarm as user set this alarm for any specific event to remind user to perform function); paragraph 73).
Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to include Chung’s technique of display post alarm to modify set alarm event with time and location and generate alarm with proximity of location and interacting with calendar event interface for party invitation, and calendar events reminder configured from contact file or social media network of McGee, Berry and .




Response to Arguments

In the remarks, page 13, applicant argued that the combination of Berry in view of Malik, Sherrad, McGee, Tucker and Liu  “cannot disclose or suggest automatically programming, by the calendar event application, multiple default pre-alarms associated with a select type of a calendar event scheduled to take place at a first location, wherein, for the select type of the calendar event, the automatic programming is initiated without user input” as amended in claim 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/PARMANAND D PATEL/ Examiner, Art Unit 2143

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143